NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                      JACK BATES RIDER, III, Petitioner.

                          No. 1 CA-CR 18-0245 PRPC
                               FILED 7-12-2018


      Petition for Review from the Superior Court in Yavapai County
                          No. V1300CR201280534
            The Honorable Jeffrey G. Paupore, Judge Pro Tempore

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yavapai County Attorney's Office, Prescott
By Michael P. McGill
Counsel for Respondent

C. Kenneth Ray, II, PLLC, Prescott
By C. Kenneth Ray, II
Counsel for Petitioner
                             STATE v. RIDER
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Paul J. McMurdie and Judge
David D. Weinzweig delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Jack Bates Rider, III seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's first petition
for post-conviction relief.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. We conclude that petitioner has not established an abuse of
discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2